DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 04/01/2021 is acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/07/2019 and 11/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each sealing layer” in the 8th line of the claim.  It is unclear whether it refers to the limitation “a plurality of sealing layers” in the 6th line of the claim.  It is recommended to replace “each sealing layer” with “each of the sealing layers”.
Claim 10 recites the limitation "on which" in the last line of claim.  It is unclear whether “which” refers to the “the sealed bodies”, “a surface of each of the sealed bodies”, or “a re-distribution layer”.
Claim 11 recites the limitation "on which" in the second last line of claim.  It is unclear whether “which” refers to the “the sealed bodies”, “a surface of each of the sealed bodies”, or “ground wire”.
Claim 12 recites the limitation "on which" in the second last line of claim.  It is unclear whether “which” refers to the “the sealed bodies”, “a surface of each of the sealed bodies”, or “an electromagnetic wave shield layer”.
Claims 2-13 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Binkley et al. (US 2010/0206462 A1).
Regarding claim 1, Binkley et al. teach a method for producing a semiconductor apparatus (31; Fig. 5, [0052]), the method comprising: a first step (Fig. 5.2) of fixing a plurality of semiconductor chips (6.1, 6.2 and 11, can be integrated circuits in a chip shape; Fig. 5.2; [0030]) on a supporting substrate (2; Fig. 5.2, [0029]) so that circuit surfaces of the plurality of semiconductor chips (the bottom surface of 6.1, 6.2 and 11 in Fig. 5.2 which can be used to form circuit connections as shown in Fig. 5.7; [0036]) face the supporting substrate (2; see Fig. 5.2); a second step (Fig. 5.3) of forming, at intervals, a plurality of sealing layers (10s separated by 24; Fig. 5.4, [0045]) by applying a sealing material (encapsulating material; [0045]) containing a sealing resin (epoxy resin, [0013, 0033]) on the semiconductor chips (6.1, 6.2 and 11) by a three-dimensional molding method (Figs. 5 and 6, a method including forming three-dimensional molding 10s; [0041-0052]), each sealing layer (10) containing one or more semiconductor chips (6.1, 6.2 and 11) covered with the sealing material (10; Fig. 5.4); a third step ([0045]) of curing or solidifying the sealing layers (10s separated by 24; [0045]); and a fourth step of obtaining 
Regarding claim 3, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, further comprising forming a plurality of frame bodies (24 having multiple rectangular frame bodies; Fig. 6, [0041]) that surround the semiconductor chips (6.1, 6.2 and 11) on the supporting substrate (2; see Fig. 5.3), wherein the second step (forming 10s) comprises forming the sealing layers (10s separated by 24) by applying the sealing material (10) on inner sides of the frame bodies (24; Figs. 5.4 and 6, [0045]), each sealing layer (10s separated by 24) containing one or more semiconductor chips (6.1, 6.2 and 11) covered with the sealing material (10; see Fig. 5.4). 
Regarding claim 9, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, wherein the sealing resin (10) is at least one member selected from a group consisting of an epoxy resin, a polyimide resin, and a urea resin (epoxy resin, [0013, 0033]). 
Regarding claim 10
Regarding claim 12, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, further comprising forming, by the three-dimensional molding method (Figs. 5 and 6, a method including forming three-dimensional molding 10), an electromagnetic wave shield layer (conductive ink 16, a conductive layer can shield electromagnetic wave; Fig. 5.7, [0048]) on at least one portion of a surface of each of the sealed bodies (the portions of the top surfaces of portions of 10/6.1/6.2/11 separated by 24 in Fig. 5.7 that are covered by 16) on which (on the portions of the top surfaces of the 10s separated by 24 in Fig. 5.7 that are covered by 16) one or more semiconductor chips (6.1, 6.2 and 11) are not exposed (i.e. covered by 16s; see Fig. 5.7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 1 above.
Regarding claim 2, Binkley et al. teach wherein a minimum value of an interval (the width of 24 in Figs. 5 and 6) between adjacent two of the sealing layers (10s separated by 24) with respect to a maximum width of the sealing layer (the width of the 10s separated by 24) in the second step (Fig. 5.4) when the supporting substrate (2) is seen in plan view (Fig. 6). 
Binkley et al. do not teach a percentage of a minimum value of an interval (the width of 24 in Figs. 5 and 6) between adjacent two of the sealing layers (10s separated by 24) with respect to a maximum width of the sealing layer (the width of the 10s separated by 24) is 0.19% to 10%.
Parameters such as the width of the containment fixture 24 and the width of the 10s separated by 24 in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to provide enough strength of the containment fixture 24 to hold the encapsulating material and parts ([0045]) and to have enough space to enclose all the parts in each cavity ([0044]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate a percentage of a minimum value of an interval (the width of 24 in Figs. 5 and 6) between adjacent two of the sealing layers (10s separated by 24) with respect to a maximum width of the sealing layer (the width of the 10s separated by 24) within the range as claimed in order to provide enough strength of the containment fixture 24 to hold the encapsulating material and parts ([0045]) and to have enough space to enclose all the parts in each cavity ([0044]).
Regarding claim 11, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, further comprising forming, by the three-dimensional molding method (Figs. 5 and 6, a method including forming three-dimensional molding 10), wire 
Binkley et al. do not teach wire is a ground wire.
Binkley et al. disclose the claimed invention except for wire being a ground wire. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose one of the wires (conductive ink 16; Fig. 5.7, [0048]) to be a ground wire since it was known in the art that ground is the reference point in an electrical circuit from which voltages are measured and one of the wire connected the chips can be used as the ground wire.
Regarding claim 13, Binkley et al. teach in Fig. 5, the method for producing the semiconductor apparatus according to claim 1, wherein: the sealed bodies (portions of 10/6.1/6.2/11 separated by 24 in Fig. 5.7) each comprise a plurality of the semiconductor chips (6.1, 6.2 and 11). 
However, the device of Fig. 5 does not teach the method further comprises cutting a place between the plurality of semiconductor chips included in each of the sealed bodies.
Fig. 20 of Binkley et al. teach the method further comprises cutting a place (101; Fig. 20.11, [0134]) between the plurality of semiconductor chips (6.1, 6.2 and 11; Fig. 20.11, [0127]) included in each of the sealed bodies (portions of 96/6.1/6.2/11 separated by 65; Fig. 20.11, [0126-0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fig. 5 and Fig. 20 of Binkley et al., and to replace the containment fixture with a polymeric dam and the corresponding processes as . 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 3 above, and further in view of Uchiyama (US 2013/0069219 A1).
Regarding claim 4, Binkley et al. teach wherein the frame bodies (24). 
Binkley et al. do not teach the frame bodies (24) contain a material whose coefficient of linear expansion at a temperature of 60°C to 250°C is 35 ppm/K or less.
In the same field of endeavor of semiconductor manufacturing, Uchiyama teaches the components in a semiconductor package contain a material whose coefficient of linear expansion is low ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Uchiyama and to having the frame bodies containing a material of a low coefficient of liner expansion as taught by Uchiyama ([0089]), because the low coefficient of linear expansion can prevent significant warping of the semiconductor package as taught by Uchiyama ([0089]). 
Parameters such as the coefficient of linear expansion of the frame bodies at the operating temperature in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to prevent significant warping of the semiconductor package ([0089] of Uchiyama) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the coefficient of linear expansion of the frame bodies at the operating temperature within the range as claimed in order to prevent significant warping of the semiconductor package ([0089] of Uchiyama).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 1 above, and further in view of Takada et al. (US 2015/0206830 A1).
Regarding claim 6, Binkley et al. teach wherein: the sealing material (10). 
Binkley et al.  does not teach the sealing material is allowed to further contain a filling agent; and a content percentage of the filling agent with respect to a total mass of the sealing material is 10mass% or less.
In the same field of endeavor of semiconductor package, Takada et al. teach the sealing material (5; Fig. 6, [0252]) is allowed to further contain a filling agent (filler particles; [0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al.  and Takada et al. and to further include the filling agent in the sealing material as taught by Takada et al., because the filling agent can prevent the warping deformation as taught by Takada et al. ([0252]). 
Parameters such as a content percentage of the filling agent with respect to a total mass of the sealing material in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to provide enough protection against the warping deformation ([0252] of Takada et al.) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate a content percentage of the filling agent with respect to a total mass of the sealing material within the range as claimed in order to provide enough protection against the warping deformation ([0252] of Takada et al.).
Claim 7Binkley et al. as applied to claim 1 above, and further in view of Farnworth (US 2005/0009259 A1).
Regarding claim 7, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, wherein the sealing material (10) when the sealing material (10) is applied on the semiconductor chips (6.1, 6.2 and 11) by the three-dimensional molding method (Figs. 5 and 6, a method including forming three-dimensional molding 10). 
Binkley et al. do not teach a coefficient of viscosity of the sealing material is 1 mPa·s to 20 mPa·s.
In the same field of endeavor of semiconductor packaging, Farnworth teaches a coefficient of viscosity of the sealing material (60; Fig. 15, [0067]) is less than about 200 mPa·s (200 centipoise, i.e. 200 mPa·s, [0067]) which overlaps the claimed range of 1 mPa·s to 20 mPa·s, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Farnworth and use the coefficient of viscosity of the sealing material as taught by Farnworth, because Binkley et al. is silent about coefficient of viscosity of the sealing material and Farnworth teaches appropriate coefficient of viscosity of the sealing material ([0067]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 1 above, and further in view of Morita et al. (US 20160211228 A1).
Regarding claim 8, Binkley et al. teach wherein the sealing layers (10s separated by 24). 
Binkley et al. do not teach a glass transition temperature of the sealing layers is 1100°C or more.
In the same field of endeavor of semiconductor manufaturing, Morita et al. teach a glass transition temperature of the sealing layers (11; Fig. 7, [0053]) is 125°C or higher which overlaps 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Morita et al. and to use the glass transition temperature of the sealing layers as taught by Morita et al., because Binkley et al. is silent about the glass transition temperature of the sealing layers and Morita et al. teach appropriate glass transition temperature of the sealing layers ([0053]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/22/2021